Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 1-19 are pending.

2.  Applicant’s IDS, filed 8/5/2021, is acknowledged and has been considered. 

3.  Claim 14 is objected to because the phrase “resuspending and dissolving the second precipitate and to generate a redissolved second precipitate” should read “resuspending and dissolving the second precipitate to generate a redissolved second precipitate”.

Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.  Claims 1-3, 7-11, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini et al. (US 6,093,324) and Zurlo et al. (US 2019/0055282), in view of Yokoo et al. (US 4,256,631 and Kaar et al. (US 10,640,548, IDS Reference).

Bertolini teaches the purification of immunoglobulins from plasma and plasma fractions (column 1, lines 7-10). Bertolini teaches one of the major issued faced is the potential fouling of resins by lipoproteins present in plasma and that for this process, fumed colloidal silica is used to remove lipoprotein from plasma prior to the chromatographic fractionation (column 1, lines 48-50; column 3, lines 49-61; column 5, lines 1-10).

Bertolini exemplifies using Aerosil for dilapidation of immunoglobulin containing material such as Cohn Supernatant 1. After mixing for 30 minutes at 4C, delipidated supernatant was recovered by centrifugation (column 6, lines 60-65). 

Bertolini teaches a method for the purification of immunoglobulin from plasma or other immunoglobulin-containing material which includes the step of subjecting the plasma to chromatographic fraction (claim 1) and that lipoproteins are removed prior to said chromatographic fractionation using a finely divided silicon dioxide absorbent (claim 3), which is considered “lipid or lipoprotein adsorbing particulate”. 

With respect to the limitation in base claim 1 of “obtaining an effluent comprising the protein of interest form the chromatography media” and claim 7 “the chromatography media does not bind the protein of interest, comprising collecting a flow through fraction comprising the protein of interest form the chromatography”, Bertolini teaches fractionation of the delipidated material by anion exchange chromatography to produce a first immunoglobulin-containing fraction (column 4, lines 13-16). Bertolini also teaches applying Supernatant I through a DEAE-Sepharose FF/Anion exchange column in flow-through mode (column 6, referring Figs. 4 and 6; 

With respect to claim 10, Bertolini teaches that finely divided silica absorbent can be recovered from the delipidated supernatant by centrifugation, the silica absorbent and lipoprotein considered as “the lipid or lipoprotein absorbing particulate and the first non-protein of interest protein” such that the delipidated can thereafter be fractionated by anion-exchange chromatography to product a first immunoglobulin-containing fraction, the (column 4, lines 1-20). 

Zurlo teaches methods of producing multiple protein products from blood based materials including gamma globulin which includes steps of salt fractionation and chromatography (abstract). 

Zurlo teaches that the sequence of process steps can be selected to obtain multiple products from various in process materials, such as supernatants, pastes, chromatography flow-through and chromatography washes (abstract). Zurlo outlines many of the possible process sequences in Figures 1-11. 

With respect to base claims 8 and 14, Zurlo teaches a purification scheme where a salt is added to the blood based material to produce a first intermediate that includes a first supernatant and a first paste, adding a salt to the first supernatant to produce a second intermediate to generate a second intermediate that includes a second supernatant and a second paste (¶10). 

Zurlo teaches dissolving the second paste to produce a dissolved second past (“resuspending and dissolving the second precipitate and to generate redissolved second precipitate”) and then separating the dissolved second paste by a first chromatography process to produce a first flow-through and a third intermediate (claim 24). (“applying the redissolved second precipitate to a separation column and collecting the effluent comprising the protein of interest from the separation column”. 

Zurlo teaches that because salt is added to the first supernatant, the salt concentration of the second intermediate will be greater than the salt concentration of the first intermediate, which is considered to meet applicants’ claimed “organic salt at a first concentration to produce a first precipitate and a first supernatant” and “an additional amount of the organic salt to the first supernatant to provide a second concentration of the organic salt, thereby generating a second precipitate and a second supernatant” in base claim 14. (¶15 and claims 1 and 24).

Zurlo teaches that the protein product includes immunoglobulin and albumin (claim 19) and that the second protein product includes for example factor VIII, factor IX and fibrinogen (claim 21), which is considered equivalent to applicants claimed “non-protein of interest protein”). 

Zurlo teaches that it is further contemplate that salt fractionation can be performed on the redissolved second paste (¶15).

With respect to claims 2, 9 and 15, Zurlo teaches that a wide range of salts can be used including citrates and acetates (¶13). 

With respect to claims 3 and 16, Zurlo exemplifies Albumin, which is the product of interest, in the citrate supernatant and A1PI, which is considered “a non-protein of interest protein” in the citrate precipitate (¶66). 

With respect to claims 11 and 17, Zurlo teaches that it should be appreciated that the first precipitate can be dissolved and further processed by salt fractionation and/or chromatography processes (¶160). Zurlo teaches in Figure 4 recovery of a second protein, which is considered the “non-protein of interest protein”. 

With respect to claims 14 and 19, Zurlo teaches separating the dissolved second paste by a first chromatography process to produce a first flow-through and then by a second chromatography process to produce a second flow-through and an eluate containing the product (claim 24). 

Differences with claimed invention

Bertonini and Zurlo do not specifically recite a purification scheme using the silica or salt precipitation where the first supernatant is applied to a chromatography media in base claim 1. Instead, Zulo as noted supra teaches separating the dissolved second paste by a first chromatography process to produce a first flow-through.

However, Bertolini as noted above teaches removal of the silica absorbent/lipoprotein such that the delipidated solution can thereafter be fractionated by anion-exchange chromatography to product a first immunoglobulin-containing fraction. (column 4, lines 1-20). 

Yokoo teaches among immunoglobulins usable as a starting material there are those obtained from human plasma obtained by known methods such as ammonium sulfate fractionation and the like (column 2, lines 15-20). 

Yokoo teaches dissolving a starting immunoglobulin in an aqueous solution of a salt to which one or more divalent or trivalent metal salts are adding to precipitate aggregated or denatured globulin. The precipitate is removed and the thus obtained supernatant is allowed to pass through a column after which the column is subjected to an elution such that the immunoglobulin free of any decomplementarily-reacting substances is eluted (column 2, lines 39-46) (“obtaining an effluent comprising the protein of interest form the chromatography media”). 

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the current application to substitute one of Zurlo’s purification schemes of a protein product such as an immunoglobulin which includes salt fractionation on a blood product so as to produce a precipitate and a supernatant, a salt fractionation procedure where the first supernatant from the salting fractionation is applied to a chromatography media and the protein of interest/immunoglobulin effluent is obtained from the chromatography media.

One of ordinary skill in the art at the time the effective filing date of the current application would have been motivated to do so because while Zurlo teaches performing chromatography obtained from a second salt fractionating to obtain a product, Yokoo teaches that chromatography can also be performed directly from a primary supernatant obtained from a first salt fractionation from an immunoglobulin starting solution. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

Bertonlini, Zurlo and Yokoo still do not teach that both silica and an organic salt such as citrate are used in the precipitation steps. Instead, Bertolini teaches silica, and Zurlo teaches an organic salt such as citrate or acetate (see above). 

Kaar teaches a method for inactivation of coagulation factors which a protein containing solution is contacted with an organic salt while being stirred (abstract). Kaar teaches that filtration aids such as silicates may be present while stirring (column 2, lines 5-11 and lines 32-55; claims 1 and 11). Kaar teaches that the precipitate is separated from the IgG protein containing supernatant (claim 1). 


In the instant case, while Bertolini and Yokoo do not teach adding both silica and an organic salt for fractionation of an IgG containing solution, Kaar teaches that both an organic acid and silicates can be used for precipitation of the starting solution to obtain first IgG protein containing supernatant. In view of Kaar, one of ordinary skill in the art would have been highly motivated to include both an organic salt and a silicate for fractionation of an IgG solution to obtain a protein product according to the purification schemes taught by Bertolini and Zurlo. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

6.  Claims 1-5, 7-11, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini et al. (US 6,093,324) and Zurlo et al. (US 2019/0055282), in view of Yokoo et al. (US 4,256,631 and Kaar et al. (US 10,640,548, IDS Reference), as applied to claims 1-3, 7-11, 13-17 and 19 above, and further in view of Bruckschwaiger (WO 2013/126904).

The prior art teachings of Bertolini, Zurlo, Yokoo and Kaar are discussed above.

The teachings differ in the recitation of “resuspending the first precipitate to generate a secondary solution comprising the first non-protein of interest protein and separating the secondary solution from the lipid or lipoprotein adsorbing particulate (claim 4). 

The teachings further differ in the recitation of “recovering the first non-protein of interest protein form the secondary solution” (claim 5). 

Bertolini as noted supra only teaches precipitation of immunoglobins from plasma using silicon dioxide, separating the soluble and insoluble portions and then working with the delipidated supernatant which is recovered by centrifugation (column 6, lines 60-65) and that this delipidated material is further processed such as by anion chromatography (column 4, lines 13-18). Bertonini is silent with respect to any processing of the lipoprotein portion, which can be considered a first precipitate.

However, Zurlo which is discussed above teaches multiple schemes in producing multiple protein products from a blood-based material. Zurlo in Figure 5 teaches for example a scheme where after a first precipitation step, albeit with using a first salt, the “first precipitate” is used to produce a second Protein. The “First Protein” which is considered equivalent to applicants’ “protein of interest” is produced using a subsequence precipitate step followed by chromatography (see Figure 4).

Bruckshwager also teaches that following a precipitation of a plasma fraction, the first precipitate is suspending in water or a low ionic strength buffer, which is considered “a secondary solution”, suitable to extract immunoglobulins form the precipitate . In certain embodiments, the suspension is then treated with silicon dioxide, which as noted above is considered a “lipid or lipoprotein adsorbing particulate”  and the soluble portion of the suspension containing the immunoglobulins, which is considered “protein of interest”, is separated from the insoluble portion of the suspension containing the bulk of A1PI and fibrinogen, which is considered the “first non-protein of interest protein”. (¶s119-120., 127, 154-155, 159-161, 203-204)

Bruckshwager further teaches that the A1PI, which is considered the “first non-protein of interest protein” is recovered from the insoluble portion of the first suspension, thereby forming an enriched A1PI composition (¶236). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have included as part of a purification scheme from both silica and an organic salt such as citrate in a method of isolating a protein of interest such as IgG from a blood product such as plasma as taught by Bertonlini, Zurlo and Yokoo, further processing of a “first precipitate” obtained from a first precipitation step of an immunoglobulin containing solution using both an organic salt and a lipid or lipoprotein absorbing particulate. Those of skill in the art would have had reason to do so because Zurlo teaches that following a first precipitate step, albeit with only use of an organic salt, the first precipitate can be used to produce a non-protein of interest protein which is further processed (see Figure 4). 

Bruckshwager also teaches that the resuspension of first precipitate with silicon dioxide, which is considered a lipid or lipoprotein absorbing particulate, which generates a soluble portion of the suspension containing the immunoglobulins, protein of interest, from the insoluble portion containing the bulk of A1PI and fibrinogen, which is considered the non-protein of interest. Bruckshwager further teaches that the non-protein of interest A1PI is subsequently recovered from the insoluble portion. Accordingly, one of ordinary skill in the art would be motivated to work with a first precipitate obtained from purification scheme of blood based products such as plasma for the isolation of proteins of interest such as an immunoglobulin as taught by both Zurlo and Bruckshwager. The motivation to do so comes from Zurlo which teaches that first precipitates can be used to obtained second protein as well as Bruckshwager which teaches that secondary, albeit important proteins, such as A1pI can be isolated from non soluble portions following silicon dioxide treatment. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

7.  Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini et al. (US 6,093,324) and Zurlo et al. (US 2019/0055282), in view of Yokoo et al. (US 4,256,631 and Kaar et al. (US 10,640,548, IDS Reference), as applied to claims 1-3, 7-11, 13-17 and 19 above.

The prior art teachings of Bertolini, Zurlo, Yokoo and Kaar are discussed above.

The teachings differ in the recitation that the lipid or lipoprotein absorbing particulate is added to the blood product essentially contemporaneously with the organic salt or prior to addition to the organic salt (claims 6, 12 and 18) 

However, Kaar as noted above teaches contacting an IgG protein containing solution with an organic salt while stirring in the presence of silicates (see claims 1 and 11). 

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, Kaar teaches that in a scheme for purifying an IgG protein containing solution obtained from blood a precipitation step can be performed with both an organic salt while stirring with silicates, which is considered the lipid or lipoprotein adsorbing particulate. Accordingly, and in absence of evidence to the contrary, it would appear that one of ordinary skill in the art would considered mixing an organic salt “essentially contemporaneously” with a lipid or lipoprotein adsorbing particulate in protein purification scheme from plasma as taught by Bertolini, Zurlo and Yokoo, to be taught by Kaar or be optimization well within the skill of the ordinary skill of the art. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Double Patenting
8. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9. Claims 1-19 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-21 of US Patent No. 7,879,331, in view of Bertolini et al. (US 6,093,324), Zurlo et al. (US 2019/0055282), Yokoo et al. (US 4,256,631, Kaar et al. (US 10,640,548, IDS Reference), and Bruckschwaiger (WO 2013/126904). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘331 claim a method of extracting IgG from a cryo-poor plasma, which is considered the current “blood product” which includes steps of adding an organic salt such as citrate in a first precipitation step and then adding the organic salt to the first supernatant in a second precipitation step to form a second precipitate and supernatant. The (see claims 1 and 3 of the ‘331).
The ’331 differs from the currently claimed invention in the recitation that both a salt and a lipid or lipoprotein absorbing particulate is added for the precipitation steps.
Bertolini teaches the purification of immunoglobulins from plasma and plasma fractions (column 1, lines 7-10). Bertolini teaches one of the major issued faced is the potential fouling of resins by lipoproteins present in plasma and that for this process, fumed colloidal silica is used to remove lipoprotein from plasma prior to the chromatographic fractionation (column 1, lines 48-50; column 3, lines 49-61; column 5, lines 1-10).

Bertolini exemplifies using Aerosil for dilapidation of immunoglobulin containing material such as Cohn Supernatant 1. After mixing for 30 minutes at 4C, delipidated supernatant was recovered by centrifugation (column 6, lines 60-65). 

Bertolini teaches a method for the purification of immunoglobulin from plasma or other immunoglobulin-containing material which includes the step of subjecting the plasma to chromatographic fraction (claim 1) and that lipoproteins are removed prior to said chromatographic fractionation using a finely divided silicon dioxide absorbent (claim 3), which is considered “lipid or lipoprotein adsorbing particulate”. 

With respect to the limitation in base claim 1 of “obtaining an effluent comprising the protein of interest form the chromatography media” and claim 7 “the chromatography media does not bind the protein of interest, comprising collecting a flow through fraction comprising the protein of interest form the chromatography”, Bertolini teaches fractionation of the delipidated material by anion exchange chromatography to produce a first immunoglobulin-containing fraction (column 4, lines 13-16). Bertolini also teaches applying Supernatant I through a DEAE-Sepharose FF/Anion exchange column in flow-through mode (column 6, referring Figs. 4 and 6; 

With respect to claim 10, Bertolini teaches that finely divided silica absorbent can be recovered from the delipidated supernatant by centrifugation, the silica absorbent and lipoprotein considered as “the lipid or lipoprotein absorbing particulate and the first non-protein of interest protein” such that the delipidated can thereafter be fractionated by anion-exchange chromatography to product a first immunoglobulin-containing fraction, the (column 4, lines 1-20). 

Zurlo teaches methods of producing multiple protein products from blood based materials including gamma globulin which includes steps of salt fractionation and chromatography (abstract). 

Zurlo teaches that the sequence of process steps can be selected to obtain multiple products from various in process materials, such as supernatants, pastes, chromatography flow-through and chromatography washes (abstract). Zurlo outlines many of the possible process sequences in Figures 1-11. 

With respect to base claims 8 and 14, Zurlo teaches a purification scheme where a salt is added to the blood based material to produce a first intermediate that includes a first supernatant and a first paste, adding a salt to the first supernatant to produce a second intermediate to generate a second intermediate that includes a second supernatant and a second paste (¶10). 

Zurlo teaches dissolving the second paste to produce a dissolved second past (“resuspending and dissolving the second precipitate and to generate redissolved second precipitate”) and then separating the dissolved second paste by a first chromatography process to produce a first flow-through and a third intermediate (claim 24). (“applying the redissolved second precipitate to a separation column and collecting the effluent comprising the protein of interest from the separation column”. 

Zurlo teaches that because salt is added to the first supernatant, the salt concentration of the second intermediate will be greater than the salt concentration of the first intermediate, which is considered to meet applicants’ claimed “organic salt at a first concentration to produce a first precipitate and a first supernatant” and “an additional amount of the organic salt to the first supernatant to provide a second concentration of the organic salt, thereby generating a second precipitate and a second supernatant” in base claim 14. (¶15 and claims 1 and 24).

Zurlo teaches that the protein product includes immunoglobulin and albumin (claim 19) and that the second protein product includes for example factor VIII, factor IX and fibrinogen (claim 21), which is considered equivalent to applicants claimed “non-protein of interest protein”). 

Zurlo teaches that it is further contemplate that salt fractionation can be performed on the redissolved second paste (¶15).

With respect to claims 2, 9 and 15, Zurlo teaches that a wide range of salts can be used including citrates and acetates (¶13). 

With respect to claims 3 and 16, Zurlo exemplifies Albumin, which is the product of interest, in the citrate supernatant and A1PI, which is considered “a non-protein of interest protein” in the citrate precipitate (¶66). 

With respect to claims 11 and 17, Zurlo teaches that it should be appreciated that the first precipitate can be dissolved and further processed by salt fractionation and/or chromatography processes (¶160). Zurlo teaches in Figure 4 recovery of a second protein, which is considered the “non-protein of interest protein”. 

With respect to claims 14 and 19, Zurlo teaches separating the dissolved second paste by a first chromatography process to produce a first flow-through and then by a second chromatography process to produce a second flow-through and an eluate containing the product (claim 24). 

Yokoo teaches among immunoglobulins usable as a starting material there are those obtained from human plasma obtained by known methods such as ammonium sulfate fractionation and the like (column 2, lines 15-20). 

Yokoo teaches dissolving a starting immunoglobulin in an aqueous solution of a salt to which one or more divalent or trivalent metal salts are adding to precipitate aggregated or denatured globulin. The precipitate is removed and the thus obtained supernatant is allowed to pass through a column after which the column is subjected to an elution such that the immunoglobulin free of any decomplementarily-reacting substances is eluted (column 2, lines 39-46) (“obtaining an effluent comprising the protein of interest form the chromatography media”). 

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the current application to substitute one of Zurlo’s purification schemes of a protein product such as an immunoglobulin which includes salt fractionation on a blood product so as to produce a precipitate and a supernatant, a salt fractionation procedure where the first supernatant from the salting fractionation is applied to a chromatography media and the protein of interest/immunoglobulin effluent is obtained from the chromatography media.

One of ordinary skill in the art at the time the effective filing date of the current application would have been motivated to do so because while Zurlo teaches performing chromatography obtained from a second salt fractionating to obtain a product, Yokoo teaches that chromatography can also be performed directly from a primary supernatant obtained from a first salt fractionation from an immunoglobulin starting solution. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

Bertonlini, Zurlo and Yokoo still do not teach that both silica and an organic salt such as citrate are used in the precipitation steps. Instead, Bertolini teaches silica, and Zurlo teaches an organic salt such as citrate or acetate (see above). 

Kaar teaches a method for inactivation of coagulation factors which a protein containing solution is contacted with an organic salt while being stirred (abstract). Kaar teaches that filtration aids such as silicates may be present while stirring (column 2, lines 5-11 and lines 32-55; claims 1 and 11). Kaar teaches that the precipitate is separated from the IgG protein containing supernatant (claim 1). 

In the instant case, while Bertolini and Yokoo does not teach adding both silica and an organic salt for fractionation of an IgG containing solution, Kaar teaches that both an organic acid and silicates can be used for precipitation of the starting solution to obtain first IgG protein containing supernatant. In view of Kaar, one of ordinary skill in the art would have been highly motivated to include both an organic salt and a silicate for fractionation of an IgG solution to obtain a protein product according to the purification schemes taught by Bertolini and Zurlo. 
The ’331 is also missing some of the steps currently recited such as that the first supernatant is applied to a chromatography media and obtaining an effluent comprising the protein of interest from the media (claim 1) and that the first precipitate is resuspending to generate a secondary solution comprising the first non-protein of interest which is separated from the lipid or lipoprotein adsorbing particulate (claim 4) and recovering the first non-protein of interest protein form the secondary solution. 
Bertolini as noted supra only teaches precipitation of immunoglobins from plasma using silicon dioxide,  separating the soluble and insoluble portions and then working with the delipidated supernatant which is recovered by centrifugation(column 6, lines 60-65) and that this delipidated material is further processed such as by anion chromatography (column 4, lines 13-18). Bertonini is silent with respect to any processing of the lipoprotein portion, which can be considered a first precipitate.

However, Zurlo which is discussed above teaches multiple schemes in producing multiple protein products from a blood-based material. Zurlo in Figure 5 teaches for example a scheme where after a first precipitation step, albeit with using a first salt, the “first precipitate” is used to produce a second Protein. The “First Protein” which is considered equivalent to applicants’ “protein of interest” is produced using a subsequence precipitate step followed by chromatography (see Figure 4).

Bruckshwager also teaches that following a precipitation of a plasma fraction, the first precipitate is suspending in water or a low ionic strength buffer, which is considered “a secondary solution”, suitable to extract immunoglobulins form the precipitate . In certain embodiments, the suspension is then treated with silicon dioxide, which as noted above is considered a “lipid or lipoprotein adsorbing particulate”  and the soluble portion of the suspension containing the immunoglobulins, which is considered “protein of interest”, is separated from the insoluble portion of the suspension containing the bulk of A1PI and fibrinogen, which is considered the “first non-protein of interest protein”. (¶s119-120., 127, 154-155, 159-161, 203-204)

Bruckshwager further teaches that the A1PI, which is considered the “first non-protein of interest protein” is recovered from the insoluble portion of the first suspension, thereby forming an enriched A1PI composition (¶236). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have included as part of a purification scheme from both silica and an organic salt such as citrate in a method of isolating a protein of interest such as IgG from a blood product such as plasma as taught by Bertonlini, Zurlo and Yokoo, further processing of a “first precipitate” obtained from a first precipitation step of an immunoglobulin containing solution using both an organic salt and a lipid or lipoprotein absorbing particulate. Those of skill in the art would have had reason to do so because Zurlo teaches that following a first precipitate step, albeit with only use of an organic salt, the first precipitate can be used to produce a non-protein of interest protein which is further processed (see Figure 4). 

Bruckshwager also teaches that the resuspension of first precipitate with silicon dioxide, which is considered a lipid or lipoprotein absorbing particulate, which generates a soluble portion of the suspension containing the immunoglobulins, protein of interest, from the insoluble portion containing the bulk of A1PI and fibrinogen, which is considered the non-protein of interest. Bruckshwager further teaches that the non-protein of interest A1PI is subsequently recovered from the insoluble portion. Accordingly, one of ordinary skill in the art would be motivated to work with a first precipitate obtained from purification scheme of blood based products such as plasma for the isolation of proteins of interest such as an immunoglobulin as taught by both Zurlo and Bruckshwager. The motivation to do so comes from Zurlo which teaches that first precipitates can be used to obtained second protein as well as Bruckshwager which teaches that secondary, albeit important proteins, such as A1pI can be isolated from non soluble portions following silicon dioxide treatment. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
The teachings differ in the recitation that the lipid or lipoprotein absorbing particulate is added to the blood product essentially contemporaneously with the organic salt or prior to addition to the organic salt (claims 6 and 18).

Note too that the ‘331 does not recite that the lipid or lipoprotein absorbing particulate is added to the blood product essentially contemporaneously with the organic salt or prior to addition to the organic salt (claims 6 and 18) 

However, Kaar as noted above teaches contacting an IgG protein containing solution with an organic salt while stirring in the presence of silicates (see claims 1 and 11). 

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, Kaar teaches that in a scheme for purifying an IgG protein containing solution obtained from blood a precipitation step can be performed with both an organic salt while stirring with silicates, which is considered the lipid or lipoprotein adsorbing particulate. Accordingly, and in absence of evidence to the contrary, it would appear that one of ordinary skill in the art would considered mixing an organic salt “essentially contemporaneously” with a lipid or lipoprotein adsorbing particulate in protein purification scheme from plasma as taught by Bertolini, Zurlo and Yokoo, to be taught by Kaar or be optimization well within the skill of the ordinary skill of the art. 
10. Claims 1-19 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-22 of US Patent No. 10,809,247, in view of Bertolini et al. (US 6,093,324), Zurlo et al. (US 2019/0055282), Yokoo et al. (US 4,256,631, Kaar et al. (US 10,640,548, IDS Reference), and Bruckschwaiger (WO 2013/126904). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘247 claim a method of extracting IgG from a cryo-poor plasma, which is considered the current “blood product” which includes steps of adding an organic salt such as citrate in a first precipitation step and then adding the organic salt to the first supernatant in a second precipitation step to form a second precipitate and supernatant. The (see claims 1-2 of the ‘247).
The ’247 differs from the currently claimed invention in the recitation that both a salt and a lipid or lipoprotein absorbing particulate is added for the precipitation steps.
Bertolini teaches the purification of immunoglobulins from plasma and plasma fractions (column 1, lines 7-10). Bertolini teaches one of the major issued faced is the potential fouling of resins by lipoproteins present in plasma and that for this process, fumed colloidal silica is used to remove lipoprotein from plasma prior to the chromatographic fractionation (column 1, lines 48-50; column 3, lines 49-61; column 5, lines 1-10).

Bertolini exemplifies using Aerosil for dilapidation of immunoglobulin containing material such as Cohn Supernatant 1. After mixing for 30 minutes at 4C, delipidated supernatant was recovered by centrifugation (column 6, lines 60-65). 

Bertolini teaches a method for the purification of immunoglobulin from plasma or other immunoglobulin-containing material which includes the step of subjecting the plasma to chromatographic fraction (claim 1) and that lipoproteins are removed prior to said chromatographic fractionation using a finely divided silicon dioxide absorbent (claim 3), which is considered “lipid or lipoprotein adsorbing particulate”. 

With respect to the limitation in base claim 1 of “obtaining an effluent comprising the protein of interest form the chromatography media” and claim 7 “the chromatography media does not bind the protein of interest, comprising collecting a flow through fraction comprising the protein of interest form the chromatography”, Bertolini teaches fractionation of the delipidated material by anion exchange chromatography to produce a first immunoglobulin-containing fraction (column 4, lines 13-16). Bertolini also teaches applying Supernatant I through a DEAE-Sepharose FF/Anion exchange column in flow-through mode (column 6, referring Figs. 4 and 6; 

With respect to claim 10, Bertolini teaches that finely divided silica absorbent can be recovered from the delipidated supernatant by centrifugation, the silica absorbent and lipoprotein considered as “the lipid or lipoprotein absorbing particulate and the first non-protein of interest protein” such that the delipidated can thereafter be fractionated by anion-exchange chromatography to product a first immunoglobulin-containing fraction, the (column 4, lines 1-20). 

Zurlo teaches methods of producing multiple protein products from blood based materials including gamma globulin which includes steps of salt fractionation and chromatography (abstract). 

Zurlo teaches that the sequence of process steps can be selected to obtain multiple products from various in process materials, such as supernatants, pastes, chromatography flow-through and chromatography washes (abstract). Zurlo outlines many of the possible process sequences in Figures 1-11. 

With respect to base claims 8 and 14, Zurlo teaches a purification scheme where a salt is added to the blood based material to produce a first intermediate that includes a first supernatant and a first paste, adding a salt to the first supernatant to produce a second intermediate to generate a second intermediate that includes a second supernatant and a second paste (¶10). 

Zurlo teaches dissolving the second paste to produce a dissolved second past (“resuspending and dissolving the second precipitate and to generate redissolved second precipitate”) and then separating the dissolved second paste by a first chromatography process to produce a first flow-through and a third intermediate (claim 24). (“applying the redissolved second precipitate to a separation column and collecting the effluent comprising the protein of interest from the separation column”. 

Zurlo teaches that because salt is added to the first supernatant, the salt concentration of the second intermediate will be greater than the salt concentration of the first intermediate, which is considered to meet applicants’ claimed “organic salt at a first concentration to produce a first precipitate and a first supernatant” and “an additional amount of the organic salt to the first supernatant to provide a second concentration of the organic salt, thereby generating a second precipitate and a second supernatant” in base claim 14. (¶15 and claims 1 and 24).

Zurlo teaches that the protein product includes immunoglobulin and albumin (claim 19) and that the second protein product includes for example factor VIII, factor IX and fibrinogen (claim 21), which is considered equivalent to applicants claimed “non-protein of interest protein”). 

Zurlo teaches that it is further contemplate that salt fractionation can be performed on the redissolved second paste (¶15).

With respect to claims 2, 9 and 15, Zurlo teaches that a wide range of salts can be used including citrates and acetates (¶13). 

With respect to claims 3 and 16, Zurlo exemplifies Albumin, which is the product of interest, in the citrate supernatant and A1PI, which is considered “a non-protein of interest protein” in the citrate precipitate (¶66). 

With respect to claims 11 and 17, Zurlo teaches that it should be appreciated that the first precipitate can be dissolved and further processed by salt fractionation and/or chromatography processes (¶160). Zurlo teaches in Figure 4 recovery of a second protein, which is considered the “non-protein of interest protein”. 

With respect to claims 14 and 19, Zurlo teaches separating the dissolved second paste by a first chromatography process to produce a first flow-through and then by a second chromatography process to produce a second flow-through and an eluate containing the product (claim 24). 

Yokoo teaches among immunoglobulins usable as a starting material there are those obtained from human plasma obtained by known methods such as ammonium sulfate fractionation and the like (column 2, lines 15-20). 

Yokoo teaches dissolving a starting immunoglobulin in an aqueous solution of a salt to which one or more divalent or trivalent metal salts are adding to precipitate aggregated or denatured globulin. The precipitate is removed and the thus obtained supernatant is allowed to pass through a column after which the column is subjected to an elution such that the immunoglobulin free of any decomplementarily-reacting substances is eluted (column 2, lines 39-46) (“obtaining an effluent comprising the protein of interest form the chromatography media”). 

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the current application to substitute one of Zurlo’s purification schemes of a protein product such as an immunoglobulin which includes salt fractionation on a blood product so as to produce a precipitate and a supernatant, a salt fractionation procedure where the first supernatant from the salting fractionation is applied to a chromatography media and the protein of interest/immunoglobulin effluent is obtained from the chromatography media.

One of ordinary skill in the art at the time the effective filing date of the current application would have been motivated to do so because while Zurlo teaches performing chromatography obtained from a second salt fractionating to obtain a product, Yokoo teaches that chromatography can also be performed directly from a primary supernatant obtained from a first salt fractionation from an immunoglobulin starting solution. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

Bertonlini, Zurlo and Yokoo still do not teach that both silica and an organic salt such as citrate are used in the precipitation steps. Instead, Bertolini teaches silica, and Zurlo teaches an organic salt such as citrate or acetate (see above). 

Kaar teaches a method for inactivation of coagulation factors which a protein containing solution is contacted with an organic salt while being stirred (abstract). Kaar teaches that filtration aids such as silicates may be present while stirring (column 2, lines 5-11 and lines 32-55; claims 1 and 11). Kaar teaches that the precipitate is separated from the IgG protein containing supernatant (claim 1). 

In the instant case, while Bertolini and Yokoo does not teach adding both silica and an organic salt for fractionation of an IgG containing solution, Kaar teaches that both an organic acid and silicates can be used for precipitation of the starting solution to obtain first IgG protein containing supernatant. In view of Kaar, one of ordinary skill in the art would have been highly motivated to include both an organic salt and a silicate for fractionation of an IgG solution to obtain a protein product according to the purification schemes taught by Bertolini and Zurlo. 
The ’331 is also missing some of the steps currently recited such as that the first supernatant is applied to a chromatography media and obtaining an effluent comprising the protein of interest from the media (claim 1) and that the first precipitate is resuspending to generate a secondary solution comprising the first non-protein of interest which is separated from the lipid or lipoprotein adsorbing particulate (claim 4) and recovering the first non-protein of interest protein form the secondary solution. 
Bertolini as noted supra only teaches precipitation of immunoglobins from plasma using silicon dioxide,  separating the soluble and insoluble portions and then working with the delipidated supernatant which is recovered by centrifugation(column 6, lines 60-65) and that this delipidated material is further processed such as by anion chromatography (column 4, lines 13-18). Bertonini is silent with respect to any processing of the lipoprotein portion, which can be considered a first precipitate.

However, Zurlo which is discussed above teaches multiple schemes in producing multiple protein products from a blood-based material. Zurlo in Figure 5 teaches for example a scheme where after a first precipitation step, albeit with using a first salt, the “first precipitate” is used to produce a second Protein. The “First Protein” which is considered equivalent to applicants’ “protein of interest” is produced using a subsequence precipitate step followed by chromatography (see Figure 4).

Bruckshwager also teaches that following a precipitation of a plasma fraction, the first precipitate is suspending in water or a low ionic strength buffer, which is considered “a secondary solution”, suitable to extract immunoglobulins form the precipitate . In certain embodiments, the suspension is then treated with silicon dioxide, which as noted above is considered a “lipid or lipoprotein adsorbing particulate”  and the soluble portion of the suspension containing the immunoglobulins, which is considered “protein of interest”, is separated from the insoluble portion of the suspension containing the bulk of A1PI and fibrinogen, which is considered the “first non-protein of interest protein”. (¶s119-120., 127, 154-155, 159-161, 203-204)

Bruckshwager further teaches that the A1PI, which is considered the “first non-protein of interest protein” is recovered from the insoluble portion of the first suspension, thereby forming an enriched A1PI composition (¶236). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have included as part of a purification scheme from both silica and an organic salt such as citrate in a method of isolating a protein of interest such as IgG from a blood product such as plasma as taught by Bertonlini, Zurlo and Yokoo, further processing of a “first precipitate” obtained from a first precipitation step of an immunoglobulin containing solution using both an organic salt and a lipid or lipoprotein absorbing particulate. Those of skill in the art would have had reason to do so because Zurlo teaches that following a first precipitate step, albeit with only use of an organic salt, the first precipitate can be used to produce a non-protein of interest protein which is further processed (see Figure 4). 

Bruckshwager also teaches that the resuspension of first precipitate with silicon dioxide, which is considered a lipid or lipoprotein absorbing particulate, which generates a soluble portion of the suspension containing the immunoglobulins, protein of interest, from the insoluble portion containing the bulk of A1PI and fibrinogen, which is considered the non-protein of interest. Bruckshwager further teaches that the non-protein of interest A1PI is subsequently recovered from the insoluble portion. Accordingly, one of ordinary skill in the art would be motivated to work with a first precipitate obtained from purification scheme of blood based products such as plasma for the isolation of proteins of interest such as an immunoglobulin as taught by both Zurlo and Bruckshwager. The motivation to do so comes from Zurlo which teaches that first precipitates can be used to obtained second protein as well as Bruckshwager which teaches that secondary, albeit important proteins, such as A1pI can be isolated from non soluble portions following silicon dioxide treatment. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
The teachings differ in the recitation that the lipid or lipoprotein absorbing particulate is added to the blood product essentially contemporaneously with the organic salt or prior to addition to the organic salt (claims 6 and 18).

Note too that the ‘247 does not recite that the lipid or lipoprotein absorbing particulate is added to the blood product essentially contemporaneously with the organic salt or prior to addition to the organic salt (claims 6 and 18) 

However, Kaar as noted above teaches contacting an IgG protein containing solution with an organic salt while stirring in the presence of silicates (see claims 1 and 11). 

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, Kaar teaches that in a scheme for purifying an IgG protein containing solution obtained from blood a precipitation step can be performed with both an organic salt while stirring with silicates, which is considered the lipid or lipoprotein adsorbing particulate. Accordingly, and in absence of evidence to the contrary, it would appear that one of ordinary skill in the art would considered mixing an organic salt “essentially contemporaneously” with a lipid or lipoprotein adsorbing particulate in protein purification scheme from plasma as taught by Bertolini, Zurlo and Yokoo, to be taught by Kaar or be optimization well within the skill of the ordinary skill of the art. 


11. Claims 1-19 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-6 of US Patent No. 11,028,125, in view of Bertolini et al. (US 6,093,324), Zurlo et al. (US 2019/0055282), Yokoo et al. (US 4,256,631, Kaar et al. (US 10,640,548, IDS Reference), and Bruckschwaiger (WO 2013/126904). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘125 claim a method of producing an IgG product form a blood based material, which includes steps of adding an organic salt such as citrate in a first precipitation step and then adding the organic salt to the first supernatant in a second precipitation step to form a second precipitate and supernatant. The (see claims 1-2 of the ‘125).
The ’125 differs from the currently claimed invention in the recitation that both a salt and a lipid or lipoprotein absorbing particulate is added for the precipitation steps.
Bertolini teaches the purification of immunoglobulins from plasma and plasma fractions (column 1, lines 7-10). Bertolini teaches one of the major issued faced is the potential fouling of resins by lipoproteins present in plasma and that for this process, fumed colloidal silica is used to remove lipoprotein from plasma prior to the chromatographic fractionation (column 1, lines 48-50; column 3, lines 49-61; column 5, lines 1-10).

Bertolini exemplifies using Aerosil for dilapidation of immunoglobulin containing material such as Cohn Supernatant 1. After mixing for 30 minutes at 4C, delipidated supernatant was recovered by centrifugation (column 6, lines 60-65). 

Bertolini teaches a method for the purification of immunoglobulin from plasma or other immunoglobulin-containing material which includes the step of subjecting the plasma to chromatographic fraction (claim 1) and that lipoproteins are removed prior to said chromatographic fractionation using a finely divided silicon dioxide absorbent (claim 3), which is considered “lipid or lipoprotein adsorbing particulate”. 

With respect to the limitation in base claim 1 of “obtaining an effluent comprising the protein of interest form the chromatography media” and claim 7 “the chromatography media does not bind the protein of interest, comprising collecting a flow through fraction comprising the protein of interest form the chromatography”, Bertolini teaches fractionation of the delipidated material by anion exchange chromatography to produce a first immunoglobulin-containing fraction (column 4, lines 13-16). Bertolini also teaches applying Supernatant I through a DEAE-Sepharose FF/Anion exchange column in flow-through mode (column 6, referring Figs. 4 and 6; 

With respect to claim 10, Bertolini teaches that finely divided silica absorbent can be recovered from the delipidated supernatant by centrifugation, the silica absorbent and lipoprotein considered as “the lipid or lipoprotein absorbing particulate and the first non-protein of interest protein” such that the delipidated can thereafter be fractionated by anion-exchange chromatography to product a first immunoglobulin-containing fraction, the (column 4, lines 1-20). 

Zurlo teaches methods of producing multiple protein products from blood based materials including gamma globulin which includes steps of salt fractionation and chromatography (abstract). 

Zurlo teaches that the sequence of process steps can be selected to obtain multiple products from various in process materials, such as supernatants, pastes, chromatography flow-through and chromatography washes (abstract). Zurlo outlines many of the possible process sequences in Figures 1-11. 

With respect to base claims 8 and 14, Zurlo teaches a purification scheme where a salt is added to the blood based material to produce a first intermediate that includes a first supernatant and a first paste, adding a salt to the first supernatant to produce a second intermediate to generate a second intermediate that includes a second supernatant and a second paste (¶10). 

Zurlo teaches dissolving the second paste to produce a dissolved second past (“resuspending and dissolving the second precipitate and to generate redissolved second precipitate”) and then separating the dissolved second paste by a first chromatography process to produce a first flow-through and a third intermediate (claim 24). (“applying the redissolved second precipitate to a separation column and collecting the effluent comprising the protein of interest from the separation column”. 

Zurlo teaches that because salt is added to the first supernatant, the salt concentration of the second intermediate will be greater than the salt concentration of the first intermediate, which is considered to meet applicants’ claimed “organic salt at a first concentration to produce a first precipitate and a first supernatant” and “an additional amount of the organic salt to the first supernatant to provide a second concentration of the organic salt, thereby generating a second precipitate and a second supernatant” in base claim 14. (¶15 and claims 1 and 24).

Zurlo teaches that the protein product includes immunoglobulin and albumin (claim 19) and that the second protein product includes for example factor VIII, factor IX and fibrinogen (claim 21), which is considered equivalent to applicants claimed “non-protein of interest protein”). 

Zurlo teaches that it is further contemplate that salt fractionation can be performed on the redissolved second paste (¶15).

With respect to claims 2, 9 and 15, Zurlo teaches that a wide range of salts can be used including citrates and acetates (¶13). 

With respect to claims 3 and 16, Zurlo exemplifies Albumin, which is the product of interest, in the citrate supernatant and A1PI, which is considered “a non-protein of interest protein” in the citrate precipitate (¶66). 

With respect to claims 11 and 17, Zurlo teaches that it should be appreciated that the first precipitate can be dissolved and further processed by salt fractionation and/or chromatography processes (¶160). Zurlo teaches in Figure 4 recovery of a second protein, which is considered the “non-protein of interest protein”. 

With respect to claims 14 and 19, Zurlo teaches separating the dissolved second paste by a first chromatography process to produce a first flow-through and then by a second chromatography process to produce a second flow-through and an eluate containing the product (claim 24). 

Yokoo teaches among immunoglobulins usable as a starting material there are those obtained from human plasma obtained by known methods such as ammonium sulfate fractionation and the like (column 2, lines 15-20). 

Yokoo teaches dissolving a starting immunoglobulin in an aqueous solution of a salt to which one or more divalent or trivalent metal salts are adding to precipitate aggregated or denatured globulin. The precipitate is removed and the thus obtained supernatant is allowed to pass through a column after which the column is subjected to an elution such that the immunoglobulin free of any decomplementarily-reacting substances is eluted (column 2, lines 39-46) (“obtaining an effluent comprising the protein of interest form the chromatography media”). 

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the current application to substitute one of Zurlo’s purification schemes of a protein product such as an immunoglobulin which includes salt fractionation on a blood product so as to produce a precipitate and a supernatant, a salt fractionation procedure where the first supernatant from the salting fractionation is applied to a chromatography media and the protein of interest/immunoglobulin effluent is obtained from the chromatography media.

One of ordinary skill in the art at the time the effective filing date of the current application would have been motivated to do so because while Zurlo teaches performing chromatography obtained from a second salt fractionating to obtain a product, Yokoo teaches that chromatography can also be performed directly from a primary supernatant obtained from a first salt fractionation from an immunoglobulin starting solution. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

Bertonlini, Zurlo and Yokoo still do not teach that both silica and an organic salt such as citrate are used in the precipitation steps. Instead, Bertolini teaches silica, and Zurlo teaches an organic salt such as citrate or acetate (see above). 

Kaar teaches a method for inactivation of coagulation factors which a protein containing solution is contacted with an organic salt while being stirred (abstract). Kaar teaches that filtration aids such as silicates may be present while stirring (column 2, lines 5-11 and lines 32-55; claims 1 and 11). Kaar teaches that the precipitate is separated from the IgG protein containing supernatant (claim 1). 

In the instant case, while Bertolini and Yokoo does not teach adding both silica and an organic salt for fractionation of an IgG containing solution, Kaar teaches that both an organic acid and silicates can be used for precipitation of the starting solution to obtain first IgG protein containing supernatant. In view of Kaar, one of ordinary skill in the art would have been highly motivated to include both an organic salt and a silicate for fractionation of an IgG solution to obtain a protein product according to the purification schemes taught by Bertolini and Zurlo. 
The ’331 is also missing some of the steps currently recited such as that the first supernatant is applied to a chromatography media and obtaining an effluent comprising the protein of interest from the media (claim 1) and that the first precipitate is resuspending to generate a secondary solution comprising the first non-protein of interest which is separated from the lipid or lipoprotein adsorbing particulate (claim 4) and recovering the first non-protein of interest protein form the secondary solution. 
Bertolini as noted supra only teaches precipitation of immunoglobins from plasma using silicon dioxide,  separating the soluble and insoluble portions and then working with the delipidated supernatant which is recovered by centrifugation(column 6, lines 60-65) and that this delipidated material is further processed such as by anion chromatography (column 4, lines 13-18). Bertonini is silent with respect to any processing of the lipoprotein portion, which can be considered a first precipitate.

However, Zurlo which is discussed above teaches multiple schemes in producing multiple protein products from a blood-based material. Zurlo in Figure 5 teaches for example a scheme where after a first precipitation step, albeit with using a first salt, the “first precipitate” is used to produce a second Protein. The “First Protein” which is considered equivalent to applicants’ “protein of interest” is produced using a subsequence precipitate step followed by chromatography (see Figure 4).

Bruckshwager also teaches that following a precipitation of a plasma fraction, the first precipitate is suspending in water or a low ionic strength buffer, which is considered “a secondary solution”, suitable to extract immunoglobulins form the precipitate . In certain embodiments, the suspension is then treated with silicon dioxide, which as noted above is considered a “lipid or lipoprotein adsorbing particulate”  and the soluble portion of the suspension containing the immunoglobulins, which is considered “protein of interest”, is separated from the insoluble portion of the suspension containing the bulk of A1PI and fibrinogen, which is considered the “first non-protein of interest protein”. (¶s119-120., 127, 154-155, 159-161, 203-204)

Bruckshwager further teaches that the A1PI, which is considered the “first non-protein of interest protein” is recovered from the insoluble portion of the first suspension, thereby forming an enriched A1PI composition (¶236). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have included as part of a purification scheme from both silica and an organic salt such as citrate in a method of isolating a protein of interest such as IgG from a blood product such as plasma as taught by Bertonlini, Zurlo and Yokoo, further processing of a “first precipitate” obtained from a first precipitation step of an immunoglobulin containing solution using both an organic salt and a lipid or lipoprotein absorbing particulate. Those of skill in the art would have had reason to do so because Zurlo teaches that following a first precipitate step, albeit with only use of an organic salt, the first precipitate can be used to produce a non-protein of interest protein which is further processed (see Figure 4). 

Bruckshwager also teaches that the resuspension of first precipitate with silicon dioxide, which is considered a lipid or lipoprotein absorbing particulate, which generates a soluble portion of the suspension containing the immunoglobulins, protein of interest, from the insoluble portion containing the bulk of A1PI and fibrinogen, which is considered the non-protein of interest. Bruckshwager further teaches that the non-protein of interest A1PI is subsequently recovered from the insoluble portion. Accordingly, one of ordinary skill in the art would be motivated to work with a first precipitate obtained from purification scheme of blood based products such as plasma for the isolation of proteins of interest such as an immunoglobulin as taught by both Zurlo and Bruckshwager. The motivation to do so comes from Zurlo which teaches that first precipitates can be used to obtained second protein as well as Bruckshwager which teaches that secondary, albeit important proteins, such as A1pI can be isolated from non soluble portions following silicon dioxide treatment. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
The teachings differ in the recitation that the lipid or lipoprotein absorbing particulate is added to the blood product essentially contemporaneously with the organic salt or prior to addition to the organic salt (claims 6 and 18).

Note too that the ‘125 does not recite that the lipid or lipoprotein absorbing particulate is added to the blood product essentially contemporaneously with the organic salt or prior to addition to the organic salt (claims 6 and 18) 

However, Kaar as noted above teaches contacting an IgG protein containing solution with an organic salt while stirring in the presence of silicates (see claims 1 and 11). 

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, Kaar teaches that in a scheme for purifying an IgG protein containing solution obtained from blood a precipitation step can be performed with both an organic salt while stirring with silicates, which is considered the lipid or lipoprotein adsorbing particulate. Accordingly, and in absence of evidence to the contrary, it would appear that one of ordinary skill in the art would considered mixing an organic salt “essentially contemporaneously” with a lipid or lipoprotein adsorbing particulate in protein purification scheme from plasma as taught by Bertolini, Zurlo and Yokoo, to be taught by Kaar or be optimization well within the skill of the ordinary skill of the art. 

12. Claims 1-19 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-6 of US Patent Application No. 17/030,167, in view of Bertolini et al. (US 6,093,324), Zurlo et al. (US 2019/0055282), Yokoo et al. (US 4,256,631, Kaar et al. (US 10,640,548, IDS Reference), and Bruckschwaiger (WO 2013/126904). 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘167 claim a method of producing a protein of interest from a blood based material, which includes steps of adding an organic salt such as citrate in a first precipitation step and then adding the organic salt to the first supernatant in a second precipitation step to form a second precipitate and supernatant. The (see claims 1-2 of the ‘167).
The ’167 differs from the currently claimed invention in the recitation that both a salt and a lipid or lipoprotein absorbing particulate is added for the precipitation steps.
Bertolini teaches the purification of immunoglobulins from plasma and plasma fractions (column 1, lines 7-10). Bertolini teaches one of the major issued faced is the potential fouling of resins by lipoproteins present in plasma and that for this process, fumed colloidal silica is used to remove lipoprotein from plasma prior to the chromatographic fractionation (column 1, lines 48-50; column 3, lines 49-61; column 5, lines 1-10).

Bertolini exemplifies using Aerosil for dilapidation of immunoglobulin containing material such as Cohn Supernatant 1. After mixing for 30 minutes at 4C, delipidated supernatant was recovered by centrifugation (column 6, lines 60-65). 

Bertolini teaches a method for the purification of immunoglobulin from plasma or other immunoglobulin-containing material which includes the step of subjecting the plasma to chromatographic fraction (claim 1) and that lipoproteins are removed prior to said chromatographic fractionation using a finely divided silicon dioxide absorbent (claim 3), which is considered “lipid or lipoprotein adsorbing particulate”. 

With respect to the limitation in base claim 1 of “obtaining an effluent comprising the protein of interest form the chromatography media” and claim 7 “the chromatography media does not bind the protein of interest, comprising collecting a flow through fraction comprising the protein of interest form the chromatography”, Bertolini teaches fractionation of the delipidated material by anion exchange chromatography to produce a first immunoglobulin-containing fraction (column 4, lines 13-16). Bertolini also teaches applying Supernatant I through a DEAE-Sepharose FF/Anion exchange column in flow-through mode (column 6, referring Figs. 4 and 6; 

With respect to claim 10, Bertolini teaches that finely divided silica absorbent can be recovered from the delipidated supernatant by centrifugation, the silica absorbent and lipoprotein considered as “the lipid or lipoprotein absorbing particulate and the first non-protein of interest protein” such that the delipidated can thereafter be fractionated by anion-exchange chromatography to product a first immunoglobulin-containing fraction, the (column 4, lines 1-20). 

Zurlo teaches methods of producing multiple protein products from blood based materials including gamma globulin which includes steps of salt fractionation and chromatography (abstract). 

Zurlo teaches that the sequence of process steps can be selected to obtain multiple products from various in process materials, such as supernatants, pastes, chromatography flow-through and chromatography washes (abstract). Zurlo outlines many of the possible process sequences in Figures 1-11. 

With respect to base claims 8 and 14, Zurlo teaches a purification scheme where a salt is added to the blood based material to produce a first intermediate that includes a first supernatant and a first paste, adding a salt to the first supernatant to produce a second intermediate to generate a second intermediate that includes a second supernatant and a second paste (¶10). 

Zurlo teaches dissolving the second paste to produce a dissolved second past (“resuspending and dissolving the second precipitate and to generate redissolved second precipitate”) and then separating the dissolved second paste by a first chromatography process to produce a first flow-through and a third intermediate (claim 24). (“applying the redissolved second precipitate to a separation column and collecting the effluent comprising the protein of interest from the separation column”. 

Zurlo teaches that because salt is added to the first supernatant, the salt concentration of the second intermediate will be greater than the salt concentration of the first intermediate, which is considered to meet applicants’ claimed “organic salt at a first concentration to produce a first precipitate and a first supernatant” and “an additional amount of the organic salt to the first supernatant to provide a second concentration of the organic salt, thereby generating a second precipitate and a second supernatant” in base claim 14. (¶15 and claims 1 and 24).

Zurlo teaches that the protein product includes immunoglobulin and albumin (claim 19) and that the second protein product includes for example factor VIII, factor IX and fibrinogen (claim 21), which is considered equivalent to applicants claimed “non-protein of interest protein”). 

Zurlo teaches that it is further contemplate that salt fractionation can be performed on the redissolved second paste (¶15).

With respect to claims 2, 9 and 15, Zurlo teaches that a wide range of salts can be used including citrates and acetates (¶13). 

With respect to claims 3 and 16, Zurlo exemplifies Albumin, which is the product of interest, in the citrate supernatant and A1PI, which is considered “a non-protein of interest protein” in the citrate precipitate (¶66). 

With respect to claims 11 and 17, Zurlo teaches that it should be appreciated that the first precipitate can be dissolved and further processed by salt fractionation and/or chromatography processes (¶160). Zurlo teaches in Figure 4 recovery of a second protein, which is considered the “non-protein of interest protein”. 

With respect to claims 14 and 19, Zurlo teaches separating the dissolved second paste by a first chromatography process to produce a first flow-through and then by a second chromatography process to produce a second flow-through and an eluate containing the product (claim 24). 

Yokoo teaches among immunoglobulins usable as a starting material there are those obtained from human plasma obtained by known methods such as ammonium sulfate fractionation and the like (column 2, lines 15-20). 

Yokoo teaches dissolving a starting immunoglobulin in an aqueous solution of a salt to which one or more divalent or trivalent metal salts are adding to precipitate aggregated or denatured globulin. The precipitate is removed and the thus obtained supernatant is allowed to pass through a column after which the column is subjected to an elution such that the immunoglobulin free of any decomplementarily-reacting substances is eluted (column 2, lines 39-46) (“obtaining an effluent comprising the protein of interest form the chromatography media”). 

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the current application to substitute one of Zurlo’s purification schemes of a protein product such as an immunoglobulin which includes salt fractionation on a blood product so as to produce a precipitate and a supernatant, a salt fractionation procedure where the first supernatant from the salting fractionation is applied to a chromatography media and the protein of interest/immunoglobulin effluent is obtained from the chromatography media.

One of ordinary skill in the art at the time the effective filing date of the current application would have been motivated to do so because while Zurlo teaches performing chromatography obtained from a second salt fractionating to obtain a product, Yokoo teaches that chromatography can also be performed directly from a primary supernatant obtained from a first salt fractionation from an immunoglobulin starting solution. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

Bertonlini, Zurlo and Yokoo still do not teach that both silica and an organic salt such as citrate are used in the precipitation steps. Instead, Bertolini teaches silica, and Zurlo teaches an organic salt such as citrate or acetate (see above). 

Kaar teaches a method for inactivation of coagulation factors which a protein containing solution is contacted with an organic salt while being stirred (abstract). Kaar teaches that filtration aids such as silicates may be present while stirring (column 2, lines 5-11 and lines 32-55; claims 1 and 11). Kaar teaches that the precipitate is separated from the IgG protein containing supernatant (claim 1). 

In the instant case, while Bertolini and Yokoo does not teach adding both silica and an organic salt for fractionation of an IgG containing solution, Kaar teaches that both an organic acid and silicates can be used for precipitation of the starting solution to obtain first IgG protein containing supernatant. In view of Kaar, one of ordinary skill in the art would have been highly motivated to include both an organic salt and a silicate for fractionation of an IgG solution to obtain a protein product according to the purification schemes taught by Bertolini and Zurlo. 
The ’167 is also missing some of the steps currently recited such as that the first supernatant is applied to a chromatography media and obtaining an effluent comprising the protein of interest from the media (claim 1) and that the first precipitate is resuspending to generate a secondary solution comprising the first non-protein of interest which is separated from the lipid or lipoprotein adsorbing particulate (claim 4) and recovering the first non-protein of interest protein form the secondary solution. 
Bertolini as noted supra only teaches precipitation of immunoglobins from plasma using silicon dioxide,  separating the soluble and insoluble portions and then working with the delipidated supernatant which is recovered by centrifugation(column 6, lines 60-65) and that this delipidated material is further processed such as by anion chromatography (column 4, lines 13-18). Bertonini is silent with respect to any processing of the lipoprotein portion, which can be considered a first precipitate.

However, Zurlo which is discussed above teaches multiple schemes in producing multiple protein products from a blood-based material. Zurlo in Figure 5 teaches for example a scheme where after a first precipitation step, albeit with using a first salt, the “first precipitate” is used to produce a second Protein. The “First Protein” which is considered equivalent to applicants’ “protein of interest” is produced using a subsequence precipitate step followed by chromatography (see Figure 4).

Bruckshwager also teaches that following a precipitation of a plasma fraction, the first precipitate is suspending in water or a low ionic strength buffer, which is considered “a secondary solution”, suitable to extract immunoglobulins form the precipitate . In certain embodiments, the suspension is then treated with silicon dioxide, which as noted above is considered a “lipid or lipoprotein adsorbing particulate”  and the soluble portion of the suspension containing the immunoglobulins, which is considered “protein of interest”, is separated from the insoluble portion of the suspension containing the bulk of A1PI and fibrinogen, which is considered the “first non-protein of interest protein”. (¶s119-120., 127, 154-155, 159-161, 203-204)

Bruckshwager further teaches that the A1PI, which is considered the “first non-protein of interest protein” is recovered from the insoluble portion of the first suspension, thereby forming an enriched A1PI composition (¶236). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have included as part of a purification scheme from both silica and an organic salt such as citrate in a method of isolating a protein of interest such as IgG from a blood product such as plasma as taught by Bertonlini, Zurlo and Yokoo, further processing of a “first precipitate” obtained from a first precipitation step of an immunoglobulin containing solution using both an organic salt and a lipid or lipoprotein absorbing particulate. Those of skill in the art would have had reason to do so because Zurlo teaches that following a first precipitate step, albeit with only use of an organic salt, the first precipitate can be used to produce a non-protein of interest protein which is further processed (see Figure 4). 

Bruckshwager also teaches that the resuspension of first precipitate with silicon dioxide, which is considered a lipid or lipoprotein absorbing particulate, which generates a soluble portion of the suspension containing the immunoglobulins, protein of interest, from the insoluble portion containing the bulk of A1PI and fibrinogen, which is considered the non-protein of interest. Bruckshwager further teaches that the non-protein of interest A1PI is subsequently recovered from the insoluble portion. Accordingly, one of ordinary skill in the art would be motivated to work with a first precipitate obtained from purification scheme of blood based products such as plasma for the isolation of proteins of interest such as an immunoglobulin as taught by both Zurlo and Bruckshwager. The motivation to do so comes from Zurlo which teaches that first precipitates can be used to obtained second protein as well as Bruckshwager which teaches that secondary, albeit important proteins, such as A1pI can be isolated from non soluble portions following silicon dioxide treatment. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
The teachings differ in the recitation that the lipid or lipoprotein absorbing particulate is added to the blood product essentially contemporaneously with the organic salt or prior to addition to the organic salt (claims 6 and 18).

Note too that the ‘125 does not recite that the lipid or lipoprotein absorbing particulate is added to the blood product essentially contemporaneously with the organic salt or prior to addition to the organic salt (claims 6 and 18) 

However, Kaar as noted above teaches contacting an IgG protein containing solution with an organic salt while stirring in the presence of silicates (see claims 1 and 11). 

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, Kaar teaches that in a scheme for purifying an IgG protein containing solution obtained from blood a precipitation step can be performed with both an organic salt while stirring with silicates, which is considered the lipid or lipoprotein adsorbing particulate. Accordingly, and in absence of evidence to the contrary, it would appear that one of ordinary skill in the art would considered mixing an organic salt “essentially contemporaneously” with a lipid or lipoprotein adsorbing particulate in protein purification scheme from plasma as taught by Bertolini, Zurlo and Yokoo, to be taught by Kaar or be optimization well within the skill of the ordinary skill of the art. 

13. Claims 1-19 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-6 of US Patent Application No. 17/320,086, in view of Bertolini et al. (US 6,093,324), Zurlo et al. (US 2019/0055282), Yokoo et al. (US 4,256,631, Kaar et al. (US 10,640,548, IDS Reference), and Bruckschwaiger (WO 2013/126904). 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘086 claim a method of producing a protein of interest from a blood based material, which includes steps of adding an organic salt such as citrate in a first precipitation step and then adding the organic salt to the first supernatant in a second precipitation step to form a second precipitate and supernatant. The (see claims 1-2 of the ‘086).
The ’086 differs from the currently claimed invention in the recitation that both a salt and a lipid or lipoprotein absorbing particulate is added for the precipitation steps.
Bertolini teaches the purification of immunoglobulins from plasma and plasma fractions (column 1, lines 7-10). Bertolini teaches one of the major issued faced is the potential fouling of resins by lipoproteins present in plasma and that for this process, fumed colloidal silica is used to remove lipoprotein from plasma prior to the chromatographic fractionation (column 1, lines 48-50; column 3, lines 49-61; column 5, lines 1-10).

Bertolini exemplifies using Aerosil for dilapidation of immunoglobulin containing material such as Cohn Supernatant 1. After mixing for 30 minutes at 4C, delipidated supernatant was recovered by centrifugation (column 6, lines 60-65). 

Bertolini teaches a method for the purification of immunoglobulin from plasma or other immunoglobulin-containing material which includes the step of subjecting the plasma to chromatographic fraction (claim 1) and that lipoproteins are removed prior to said chromatographic fractionation using a finely divided silicon dioxide absorbent (claim 3), which is considered “lipid or lipoprotein adsorbing particulate”. 

With respect to the limitation in base claim 1 of “obtaining an effluent comprising the protein of interest form the chromatography media” and claim 7 “the chromatography media does not bind the protein of interest, comprising collecting a flow through fraction comprising the protein of interest form the chromatography”, Bertolini teaches fractionation of the delipidated material by anion exchange chromatography to produce a first immunoglobulin-containing fraction (column 4, lines 13-16). Bertolini also teaches applying Supernatant I through a DEAE-Sepharose FF/Anion exchange column in flow-through mode (column 6, referring Figs. 4 and 6; 

With respect to claim 10, Bertolini teaches that finely divided silica absorbent can be recovered from the delipidated supernatant by centrifugation, the silica absorbent and lipoprotein considered as “the lipid or lipoprotein absorbing particulate and the first non-protein of interest protein” such that the delipidated can thereafter be fractionated by anion-exchange chromatography to product a first immunoglobulin-containing fraction, the (column 4, lines 1-20). 

Zurlo teaches methods of producing multiple protein products from blood based materials including gamma globulin which includes steps of salt fractionation and chromatography (abstract). 

Zurlo teaches that the sequence of process steps can be selected to obtain multiple products from various in process materials, such as supernatants, pastes, chromatography flow-through and chromatography washes (abstract). Zurlo outlines many of the possible process sequences in Figures 1-11. 

With respect to base claims 8 and 14, Zurlo teaches a purification scheme where a salt is added to the blood based material to produce a first intermediate that includes a first supernatant and a first paste, adding a salt to the first supernatant to produce a second intermediate to generate a second intermediate that includes a second supernatant and a second paste (¶10). 

Zurlo teaches dissolving the second paste to produce a dissolved second past (“resuspending and dissolving the second precipitate and to generate redissolved second precipitate”) and then separating the dissolved second paste by a first chromatography process to produce a first flow-through and a third intermediate (claim 24). (“applying the redissolved second precipitate to a separation column and collecting the effluent comprising the protein of interest from the separation column”. 

Zurlo teaches that because salt is added to the first supernatant, the salt concentration of the second intermediate will be greater than the salt concentration of the first intermediate, which is considered to meet applicants’ claimed “organic salt at a first concentration to produce a first precipitate and a first supernatant” and “an additional amount of the organic salt to the first supernatant to provide a second concentration of the organic salt, thereby generating a second precipitate and a second supernatant” in base claim 14. (¶15 and claims 1 and 24).

Zurlo teaches that the protein product includes immunoglobulin and albumin (claim 19) and that the second protein product includes for example factor VIII, factor IX and fibrinogen (claim 21), which is considered equivalent to applicants claimed “non-protein of interest protein”). 

Zurlo teaches that it is further contemplate that salt fractionation can be performed on the redissolved second paste (¶15).

With respect to claims 2, 9 and 15, Zurlo teaches that a wide range of salts can be used including citrates and acetates (¶13). 

With respect to claims 3 and 16, Zurlo exemplifies Albumin, which is the product of interest, in the citrate supernatant and A1PI, which is considered “a non-protein of interest protein” in the citrate precipitate (¶66). 

With respect to claims 11 and 17, Zurlo teaches that it should be appreciated that the first precipitate can be dissolved and further processed by salt fractionation and/or chromatography processes (¶160). Zurlo teaches in Figure 4 recovery of a second protein, which is considered the “non-protein of interest protein”. 

With respect to claims 14 and 19, Zurlo teaches separating the dissolved second paste by a first chromatography process to produce a first flow-through and then by a second chromatography process to produce a second flow-through and an eluate containing the product (claim 24). 

Yokoo teaches among immunoglobulins usable as a starting material there are those obtained from human plasma obtained by known methods such as ammonium sulfate fractionation and the like (column 2, lines 15-20). 

Yokoo teaches dissolving a starting immunoglobulin in an aqueous solution of a salt to which one or more divalent or trivalent metal salts are adding to precipitate aggregated or denatured globulin. The precipitate is removed and the thus obtained supernatant is allowed to pass through a column after which the column is subjected to an elution such that the immunoglobulin free of any decomplementarily-reacting substances is eluted (column 2, lines 39-46) (“obtaining an effluent comprising the protein of interest form the chromatography media”). 

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the current application to substitute one of Zurlo’s purification schemes of a protein product such as an immunoglobulin which includes salt fractionation on a blood product so as to produce a precipitate and a supernatant, a salt fractionation procedure where the first supernatant from the salting fractionation is applied to a chromatography media and the protein of interest/immunoglobulin effluent is obtained from the chromatography media.

One of ordinary skill in the art at the time the effective filing date of the current application would have been motivated to do so because while Zurlo teaches performing chromatography obtained from a second salt fractionating to obtain a product, Yokoo teaches that chromatography can also be performed directly from a primary supernatant obtained from a first salt fractionation from an immunoglobulin starting solution. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

Bertonlini, Zurlo and Yokoo still do not teach that both silica and an organic salt such as citrate are used in the precipitation steps. Instead, Bertolini teaches silica, and Zurlo teaches an organic salt such as citrate or acetate (see above). 

Kaar teaches a method for inactivation of coagulation factors which a protein containing solution is contacted with an organic salt while being stirred (abstract). Kaar teaches that filtration aids such as silicates may be present while stirring (column 2, lines 5-11 and lines 32-55; claims 1 and 11). Kaar teaches that the precipitate is separated from the IgG protein containing supernatant (claim 1). 

In the instant case, while Bertolini and Yokoo does not teach adding both silica and an organic salt for fractionation of an IgG containing solution, Kaar teaches that both an organic acid and silicates can be used for precipitation of the starting solution to obtain first IgG protein containing supernatant. In view of Kaar, one of ordinary skill in the art would have been highly motivated to include both an organic salt and a silicate for fractionation of an IgG solution to obtain a protein product according to the purification schemes taught by Bertolini and Zurlo. 
The ’167 is also missing some of the steps currently recited such as that the first supernatant is applied to a chromatography media and obtaining an effluent comprising the protein of interest from the media (claim 1) and that the first precipitate is resuspending to generate a secondary solution comprising the first non-protein of interest which is separated from the lipid or lipoprotein adsorbing particulate (claim 4) and recovering the first non-protein of interest protein form the secondary solution. 
Bertolini as noted supra only teaches precipitation of immunoglobins from plasma using silicon dioxide,  separating the soluble and insoluble portions and then working with the delipidated supernatant which is recovered by centrifugation(column 6, lines 60-65) and that this delipidated material is further processed such as by anion chromatography (column 4, lines 13-18). Bertonini is silent with respect to any processing of the lipoprotein portion, which can be considered a first precipitate.

However, Zurlo which is discussed above teaches multiple schemes in producing multiple protein products from a blood-based material. Zurlo in Figure 5 teaches for example a scheme where after a first precipitation step, albeit with using a first salt, the “first precipitate” is used to produce a second Protein. The “First Protein” which is considered equivalent to applicants’ “protein of interest” is produced using a subsequence precipitate step followed by chromatography (see Figure 4).

Bruckshwager also teaches that following a precipitation of a plasma fraction, the first precipitate is suspending in water or a low ionic strength buffer, which is considered “a secondary solution”, suitable to extract immunoglobulins form the precipitate . In certain embodiments, the suspension is then treated with silicon dioxide, which as noted above is considered a “lipid or lipoprotein adsorbing particulate”  and the soluble portion of the suspension containing the immunoglobulins, which is considered “protein of interest”, is separated from the insoluble portion of the suspension containing the bulk of A1PI and fibrinogen, which is considered the “first non-protein of interest protein”. (¶s119-120., 127, 154-155, 159-161, 203-204)

Bruckshwager further teaches that the A1PI, which is considered the “first non-protein of interest protein” is recovered from the insoluble portion of the first suspension, thereby forming an enriched A1PI composition (¶236). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have included as part of a purification scheme from both silica and an organic salt such as citrate in a method of isolating a protein of interest such as IgG from a blood product such as plasma as taught by Bertonlini, Zurlo and Yokoo, further processing of a “first precipitate” obtained from a first precipitation step of an immunoglobulin containing solution using both an organic salt and a lipid or lipoprotein absorbing particulate. Those of skill in the art would have had reason to do so because Zurlo teaches that following a first precipitate step, albeit with only use of an organic salt, the first precipitate can be used to produce a non-protein of interest protein which is further processed (see Figure 4). 

Bruckshwager also teaches that the resuspension of first precipitate with silicon dioxide, which is considered a lipid or lipoprotein absorbing particulate, which generates a soluble portion of the suspension containing the immunoglobulins, protein of interest, from the insoluble portion containing the bulk of A1PI and fibrinogen, which is considered the non-protein of interest. Bruckshwager further teaches that the non-protein of interest A1PI is subsequently recovered from the insoluble portion. Accordingly, one of ordinary skill in the art would be motivated to work with a first precipitate obtained from purification scheme of blood based products such as plasma for the isolation of proteins of interest such as an immunoglobulin as taught by both Zurlo and Bruckshwager. The motivation to do so comes from Zurlo which teaches that first precipitates can be used to obtained second protein as well as Bruckshwager which teaches that secondary, albeit important proteins, such as A1pI can be isolated from non soluble portions following silicon dioxide treatment. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
The teachings differ in the recitation that the lipid or lipoprotein absorbing particulate is added to the blood product essentially contemporaneously with the organic salt or prior to addition to the organic salt (claims 6 and 18).

Note too that the ‘086 does not recite that the lipid or lipoprotein absorbing particulate is added to the blood product essentially contemporaneously with the organic salt or prior to addition to the organic salt (claims 6 and 18) 

However, Kaar as noted above teaches contacting an IgG protein containing solution with an organic salt while stirring in the presence of silicates (see claims 1 and 11). 

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, Kaar teaches that in a scheme for purifying an IgG protein containing solution obtained from blood a precipitation step can be performed with both an organic salt while stirring with silicates, which is considered the lipid or lipoprotein adsorbing particulate. Accordingly, and in absence of evidence to the contrary, it would appear that one of ordinary skill in the art would considered mixing an organic salt “essentially contemporaneously” with a lipid or lipoprotein adsorbing particulate in protein purification scheme from plasma as taught by Bertolini, Zurlo and Yokoo, to be taught by Kaar or be optimization well within the skill of the ordinary skill of the art. 
14. Claims 1-19 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-28 of US Patent Application No. 17/894,593, in view of Bertolini et al. (US 6,093,324), Zurlo et al. (US 2019/0055282), Yokoo et al. (US 4,256,631, Kaar et al. (US 10,640,548, IDS Reference), and Bruckschwaiger (WO 2013/126904). 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘593 claim a method of steps of adding an organic salt to a solution to in a first precipitation step and then adding the organic salt to the first supernatant in a second precipitation step to form a second precipitate and supernatant. The (see claims 11-2, 4-7 and 12 of the ‘593).
The ’593 differs from the currently claimed invention in the recitation that both a salt and a lipid or lipoprotein absorbing particulate is added for the precipitation steps.
Bertolini teaches the purification of immunoglobulins from plasma and plasma fractions (column 1, lines 7-10). Bertolini teaches one of the major issued faced is the potential fouling of resins by lipoproteins present in plasma and that for this process, fumed colloidal silica is used to remove lipoprotein from plasma prior to the chromatographic fractionation (column 1, lines 48-50; column 3, lines 49-61; column 5, lines 1-10).

Bertolini exemplifies using Aerosil for dilapidation of immunoglobulin containing material such as Cohn Supernatant 1. After mixing for 30 minutes at 4C, delipidated supernatant was recovered by centrifugation (column 6, lines 60-65). 

Bertolini teaches a method for the purification of immunoglobulin from plasma or other immunoglobulin-containing material which includes the step of subjecting the plasma to chromatographic fraction (claim 1) and that lipoproteins are removed prior to said chromatographic fractionation using a finely divided silicon dioxide absorbent (claim 3), which is considered “lipid or lipoprotein adsorbing particulate”. 

With respect to the limitation in base claim 1 of “obtaining an effluent comprising the protein of interest form the chromatography media” and claim 7 “the chromatography media does not bind the protein of interest, comprising collecting a flow through fraction comprising the protein of interest form the chromatography”, Bertolini teaches fractionation of the delipidated material by anion exchange chromatography to produce a first immunoglobulin-containing fraction (column 4, lines 13-16). Bertolini also teaches applying Supernatant I through a DEAE-Sepharose FF/Anion exchange column in flow-through mode (column 6, referring Figs. 4 and 6; 

With respect to claim 10, Bertolini teaches that finely divided silica absorbent can be recovered from the delipidated supernatant by centrifugation, the silica absorbent and lipoprotein considered as “the lipid or lipoprotein absorbing particulate and the first non-protein of interest protein” such that the delipidated can thereafter be fractionated by anion-exchange chromatography to product a first immunoglobulin-containing fraction, the (column 4, lines 1-20). 

Zurlo teaches methods of producing multiple protein products from blood based materials including gamma globulin which includes steps of salt fractionation and chromatography (abstract). 

Zurlo teaches that the sequence of process steps can be selected to obtain multiple products from various in process materials, such as supernatants, pastes, chromatography flow-through and chromatography washes (abstract). Zurlo outlines many of the possible process sequences in Figures 1-11. 

With respect to base claims 8 and 14, Zurlo teaches a purification scheme where a salt is added to the blood based material to produce a first intermediate that includes a first supernatant and a first paste, adding a salt to the first supernatant to produce a second intermediate to generate a second intermediate that includes a second supernatant and a second paste (¶10). 

Zurlo teaches dissolving the second paste to produce a dissolved second past (“resuspending and dissolving the second precipitate and to generate redissolved second precipitate”) and then separating the dissolved second paste by a first chromatography process to produce a first flow-through and a third intermediate (claim 24). (“applying the redissolved second precipitate to a separation column and collecting the effluent comprising the protein of interest from the separation column”. 

Zurlo teaches that because salt is added to the first supernatant, the salt concentration of the second intermediate will be greater than the salt concentration of the first intermediate, which is considered to meet applicants’ claimed “organic salt at a first concentration to produce a first precipitate and a first supernatant” and “an additional amount of the organic salt to the first supernatant to provide a second concentration of the organic salt, thereby generating a second precipitate and a second supernatant” in base claim 14. (¶15 and claims 1 and 24).

Zurlo teaches that the protein product includes immunoglobulin and albumin (claim 19) and that the second protein product includes for example factor VIII, factor IX and fibrinogen (claim 21), which is considered equivalent to applicants claimed “non-protein of interest protein”). 

Zurlo teaches that it is further contemplate that salt fractionation can be performed on the redissolved second paste (¶15).

With respect to claims 2, 9 and 15, Zurlo teaches that a wide range of salts can be used including citrates and acetates (¶13). 

With respect to claims 3 and 16, Zurlo exemplifies Albumin, which is the product of interest, in the citrate supernatant and A1PI, which is considered “a non-protein of interest protein” in the citrate precipitate (¶66). 

With respect to claims 11 and 17, Zurlo teaches that it should be appreciated that the first precipitate can be dissolved and further processed by salt fractionation and/or chromatography processes (¶160). Zurlo teaches in Figure 4 recovery of a second protein, which is considered the “non-protein of interest protein”. 

With respect to claims 14 and 19, Zurlo teaches separating the dissolved second paste by a first chromatography process to produce a first flow-through and then by a second chromatography process to produce a second flow-through and an eluate containing the product (claim 24). 

Yokoo teaches among immunoglobulins usable as a starting material there are those obtained from human plasma obtained by known methods such as ammonium sulfate fractionation and the like (column 2, lines 15-20). 

Yokoo teaches dissolving a starting immunoglobulin in an aqueous solution of a salt to which one or more divalent or trivalent metal salts are adding to precipitate aggregated or denatured globulin. The precipitate is removed and the thus obtained supernatant is allowed to pass through a column after which the column is subjected to an elution such that the immunoglobulin free of any decomplementarily-reacting substances is eluted (column 2, lines 39-46) (“obtaining an effluent comprising the protein of interest form the chromatography media”). 

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the current application to substitute one of Zurlo’s purification schemes of a protein product such as an immunoglobulin which includes salt fractionation on a blood product so as to produce a precipitate and a supernatant, a salt fractionation procedure where the first supernatant from the salting fractionation is applied to a chromatography media and the protein of interest/immunoglobulin effluent is obtained from the chromatography media.

One of ordinary skill in the art at the time the effective filing date of the current application would have been motivated to do so because while Zurlo teaches performing chromatography obtained from a second salt fractionating to obtain a product, Yokoo teaches that chromatography can also be performed directly from a primary supernatant obtained from a first salt fractionation from an immunoglobulin starting solution. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

Bertonlini, Zurlo and Yokoo still do not teach that both silica and an organic salt such as citrate are used in the precipitation steps. Instead, Bertolini teaches silica, and Zurlo teaches an organic salt such as citrate or acetate (see above). 

Kaar teaches a method for inactivation of coagulation factors which a protein containing solution is contacted with an organic salt while being stirred (abstract). Kaar teaches that filtration aids such as silicates may be present while stirring (column 2, lines 5-11 and lines 32-55; claims 1 and 11). Kaar teaches that the precipitate is separated from the IgG protein containing supernatant (claim 1). 

In the instant case, while Bertolini and Yokoo does not teach adding both silica and an organic salt for fractionation of an IgG containing solution, Kaar teaches that both an organic acid and silicates can be used for precipitation of the starting solution to obtain first IgG protein containing supernatant. In view of Kaar, one of ordinary skill in the art would have been highly motivated to include both an organic salt and a silicate for fractionation of an IgG solution to obtain a protein product according to the purification schemes taught by Bertolini and Zurlo. 
The ’167 is also missing some of the steps currently recited such as that the first supernatant is applied to a chromatography media and obtaining an effluent comprising the protein of interest from the media (claim 1) and that the first precipitate is resuspending to generate a secondary solution comprising the first non-protein of interest which is separated from the lipid or lipoprotein adsorbing particulate (claim 4) and recovering the first non-protein of interest protein form the secondary solution. 
Bertolini as noted supra only teaches precipitation of immunoglobins from plasma using silicon dioxide,  separating the soluble and insoluble portions and then working with the delipidated supernatant which is recovered by centrifugation(column 6, lines 60-65) and that this delipidated material is further processed such as by anion chromatography (column 4, lines 13-18). Bertonini is silent with respect to any processing of the lipoprotein portion, which can be considered a first precipitate.

However, Zurlo which is discussed above teaches multiple schemes in producing multiple protein products from a blood-based material. Zurlo in Figure 5 teaches for example a scheme where after a first precipitation step, albeit with using a first salt, the “first precipitate” is used to produce a second Protein. The “First Protein” which is considered equivalent to applicants’ “protein of interest” is produced using a subsequence precipitate step followed by chromatography (see Figure 4).

Bruckshwager also teaches that following a precipitation of a plasma fraction, the first precipitate is suspending in water or a low ionic strength buffer, which is considered “a secondary solution”, suitable to extract immunoglobulins form the precipitate . In certain embodiments, the suspension is then treated with silicon dioxide, which as noted above is considered a “lipid or lipoprotein adsorbing particulate”  and the soluble portion of the suspension containing the immunoglobulins, which is considered “protein of interest”, is separated from the insoluble portion of the suspension containing the bulk of A1PI and fibrinogen, which is considered the “first non-protein of interest protein”. (¶s119-120., 127, 154-155, 159-161, 203-204)

Bruckshwager further teaches that the A1PI, which is considered the “first non-protein of interest protein” is recovered from the insoluble portion of the first suspension, thereby forming an enriched A1PI composition (¶236). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have included as part of a purification scheme from both silica and an organic salt such as citrate in a method of isolating a protein of interest such as IgG from a blood product such as plasma as taught by Bertonlini, Zurlo and Yokoo, further processing of a “first precipitate” obtained from a first precipitation step of an immunoglobulin containing solution using both an organic salt and a lipid or lipoprotein absorbing particulate. Those of skill in the art would have had reason to do so because Zurlo teaches that following a first precipitate step, albeit with only use of an organic salt, the first precipitate can be used to produce a non-protein of interest protein which is further processed (see Figure 4). 

Bruckshwager also teaches that the resuspension of first precipitate with silicon dioxide, which is considered a lipid or lipoprotein absorbing particulate, which generates a soluble portion of the suspension containing the immunoglobulins, protein of interest, from the insoluble portion containing the bulk of A1PI and fibrinogen, which is considered the non-protein of interest. Bruckshwager further teaches that the non-protein of interest A1PI is subsequently recovered from the insoluble portion. Accordingly, one of ordinary skill in the art would be motivated to work with a first precipitate obtained from purification scheme of blood based products such as plasma for the isolation of proteins of interest such as an immunoglobulin as taught by both Zurlo and Bruckshwager. The motivation to do so comes from Zurlo which teaches that first precipitates can be used to obtained second protein as well as Bruckshwager which teaches that secondary, albeit important proteins, such as A1pI can be isolated from non soluble portions following silicon dioxide treatment. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
The teachings differ in the recitation that the lipid or lipoprotein absorbing particulate is added to the blood product essentially contemporaneously with the organic salt or prior to addition to the organic salt (claims 6 and 18).

Note too that the ‘593 does not recite that the lipid or lipoprotein absorbing particulate is added to the blood product essentially contemporaneously with the organic salt or prior to addition to the organic salt (claims 6 and 18) 

However, Kaar as noted above teaches contacting an IgG protein containing solution with an organic salt while stirring in the presence of silicates (see claims 1 and 11). 

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, Kaar teaches that in a scheme for purifying an IgG protein containing solution obtained from blood a precipitation step can be performed with both an organic salt while stirring with silicates, which is considered the lipid or lipoprotein adsorbing particulate. Accordingly, and in absence of evidence to the contrary, it would appear that one of ordinary skill in the art would considered mixing an organic salt “essentially contemporaneously” with a lipid or lipoprotein adsorbing particulate in protein purification scheme from plasma as taught by Bertolini, Zurlo and Yokoo, to be taught by Kaar or be optimization well within the skill of the ordinary skill of the art. 

15.  No claim is allowed.

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

December 9, 2022

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644